January 5, 1925. The opinion of the Court was delivered by
This case is practically "on all fours" with the case ofColt Co. v. Britt (S.C.), 123 S.E., 845, and is controlled by the decision in that case.
The only observable difference between the two cases is that in the Britt Case evidence of a collateral contract for installation was excluded, while here the contract was offered in evidence by the plaintiff. The contract is not connected up with the plaintiff in any way; in fact it is not connected up with any one, as it shows upon its face that it could not be a valid contract until accepted by the contractor who was to undertake the installation. The motion of the plaintiff for a directed verdict should have been granted.
The judgment of this Court is that the judgment of the Circuit Court be reversed, and that the case be remanded to that Court for the purpose of entering judgment in favor of the plaintiff under Rule 27.
MESSRS. JUSTICES WATTS, FRASER and MARION concur.
MR. CHIEF JUSTICE GARY did not participate.